Case 1:20-cv-06816-RA Document 36 Filed 05/03/21 Page 1 of 1




                         Application granted. By separate order, this action will be referred
                         to Magistrate Judge Wang for a settlement conference. The
                         conference scheduled for May 7, 2021 and the deadline to submit
                         a joint letter are adjourned sine die. No later than two weeks after
                         the settlement conference, the parties are directed to update the
                         Court on the status of this case.

                         SO ORDERED.


                         ______________________
                         Hon. Ronnie Abrams
                         05/04/2021
